Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz(US 2018/0181524) and Jabori(US 2007/0094437).
Regarding claims 1, 16 and 20, Schulz discloses a system, method and electronic device, comprising: a first die comprising: a central processing unit (CPU)(Paragraph 45, CPU); and a first bridge(Figure 3, Interface Bridge 18); and a second die(Figure 2, 12) electrically coupled to the first die by at least a subset of the-die-to-die interconnects(Figure 3, Interconnect 34), wherein the second die comprises a second bridge(Figure 3, Interface Bridge 18), wherein the second die is configured to provide a memory-mapped bus service to the CPU so that the memory-mapped bus service(Paragraph 64, memory-mapped transport protocol) appears as though it is implemented on the first die to the CPU(Paragraph 43, The higher-level IB protocol layers 58A and 58B represent logical layers that operate on top of the physical operation of the physical IB I/O layers 56A and 56B, respectively, to make the communication that takes place over the interface bridge 18 as seamless as possible. That is, when higher-level communication interacts with the interface bridge 18, the higher-level communication may not “see” the operation of the IB protocol layers 58A and 58B or the physical signal transmissions that occur in the physical IB I/O layers 56A and 56B. The IB 18 may appear to be invisible (e.g., a “black box”) from the perspective of higher-level layers.), wherein a number of die-to-die interconnect signals selectively conveyed between the first bridge and the second bridge via the die-to-die interconnects is greater than a number of die-to-die interconnects(Paragraph 47, fewer physical connections may be used in a serialized status interface protocol mode, which may enable communication of numerous asynchronous status or control signals to be communicated serially over many fewer wires. For example, such a serialized status interface protocol mode may be used to communicate around 50-100 or more asynchronous signals over a single serial connection). 
Schulz does not specifically disclose the first bridge, the second bridge and the die-to-die interconnects are configured to dynamic configure of a number of utilized die-to-die interconnects in the die-to-die interconnects. However,  Jabori teaches dynamically controlling, managing and/or otherwise change a lane width (i.e., the number of lanes) between an upstream device and a downstream device in response to at least one power-related event associated with computer system(Paragraph 12). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Schulz and Jabori have the first bridge, the second bridge and the die-to-die interconnects are configured to dynamic configure of a number of utilized die-to-die interconnects in the die-to-die interconnects. The motivation to do so would be to dynamically adjust utilized interconnects to reduce thermal energy generation by computer system.
Regarding claim 2, Schulz and Jabori disclose the system of claim 1, wherein the utilized die-to-die interconnects are configured for bi directional communication(Schulz: Figure 3, Interconnect 34 is bidirectional).
Regarding claim 3, Schulz and Jabori disclose the system of claim 1, wherein the utilized die-to-die interconnects are configured to convey command and data content(Schulz: Paragraph 30,  the interface bridge may enable a variety of different integrated circuit die to be interconnected, such as a transceiver, a circuitry for digital protocol processing, a CPU subsystem, parallel I/O off loading, and other data processing offloading, such as DSP arrays or graphics processing unit (GPU) processors, which involve commands and data content).
Regarding claim 4, Schulz and Jabori disclose the system of claim 1, wherein the system is configured to dynamically set the number of utilized die-to-die interconnects after powerup of the system.
Regarding claim 5, Schulz and Jabori disclose the system of claim 1, wherein the first die is configured to control the number of utilized die-to-die interconnects(Jabori: Paragraph 12, dynamically controlling, managing and/or otherwise change a lane width (i.e., the number of lanes) between an upstream device and a downstream device in response to at least one power-related event associated with computer system).
Regarding claim 6, Schulz and Jabori disclose the system of claim 1, wherein the first die is configured to change, at a given time, the number of utilized die-to-die interconnects(Jabori: Paragraph 12, dynamically controlling, managing and/or otherwise change a lane width (i.e., the number of lanes) between an upstream device and a downstream device in response to at least one power-related event associated with computer system.
Regarding claim 7, Schulz and Jabori disclose the system of claim 1, wherein the first die and the second die are configured to control the number of utilized die-to-die interconnects(Jabori: Paragraph 12, dynamically controlling, managing and/or otherwise change a lane width (i.e., the number of lanes) between an upstream device and a downstream device in response to at least one power-related event associated with computer system).
Regarding claim 8, Schulz and Jabori disclose the system of claim 1, wherein the first die and the second die are configured to change, at a given time, the number of utilized die-to-die interconnects(Jabori: Paragraph 12, dynamically controlling, managing and/or otherwise change a lane width (i.e., the number of lanes) between an upstream device and a downstream device in response to at least one power-related event associated with computer system).
Regarding claim 9, Schulz and Jabori disclose the system of claim 1, wherein the first die and the second die are configured to negotiate, at a power-up time of the system, the number of utilized die-to-die interconnects(Jabori: Paragraph 12, dynamically controlling, managing and/or otherwise change a lane width (i.e., the number of lanes) between an upstream device and a downstream device in response to at least one power-related event associated with computer system, which includes power up time).
Regarding claim 10, Schulz and Jabori disclose the system of claim 1, wherein the system is configured to automatically change the number of utilized die-to-die interconnects based at least in part on a current power mode or power state of the system(Jabori: Paragraph 12, In other embodiments of the present invention, a lane width between one or more upstream and downstream devices is dynamically reduced in response to detecting a change in a power supply mode to computer system 12).
Regarding claim 11, Schulz and Jabori disclose the system of claim 1, wherein the system comprises a third die comprising a third bridge, wherein the third die is electrically coupled to the first die by at least a second subset of die by die-to-die interconnects, and wherein the system is configured to automatically change the number of utilized die-to-die interconnects based at least in part on the second subset(Schulz: Figure 1, 14 with Interface Bridge, Jabori: Paragraph 12, a lane width between the subject downstream device and an upstream device is dynamically reduced to a predetermined or desired level to meet power requirements).
Regarding claim 12, Schulz and Jabori disclose the system of claim 1, wherein the second die is configured to provide information specifying unused die-to-die interconnects and the first die is configured to set the number of utilized die-to-die interconnects based at least in part on the provided information(Jabori: Paragraph 12, a lane width between the subject downstream device and an upstream device is dynamically reduced to a predetermined or desired level to meet power requirements).
Regarding claim 13, Schulz and Jabori disclose the system of claim 1, wherein the second die is configured to apply pull downs on used die-to-die interconnects and the first die is configured to set the number of utilized die-to-die interconnects by sensing the presence of the pull downs(Jabori: Paragraph 12, dynamically controlling, managing and/or otherwise change a lane width (i.e., the number of lanes) between an upstream device and a downstream device in response to at least one power-related event associated with computer system, which includes power up time, pull downs being included as a method in managing and controlling the used interconnects).
Regarding claim 14, Schulz and Jabori disclose the system of claim 1, wherein the system is configured to automatically change the number of utilized die-to-die interconnects based at least in part on a change in required system performance(Jabori: Paragraph 12, In yet another embodiment of the present invention, in response to detecting a decreased processing level of a particular device of system 12 (e.g., a device remaining idle for a predetermined period of time awaiting a processing task), a lane width between the subject downstream device and an upstream device is dynamically reduced to a predetermined or desired level).
Regarding claim 15, Schulz and Jabori disclose the system of claim 1, wherein the second die is configured to provide a set of multiple services comprising the memory-mapped bus service to the CPU so that the set of multiple services appears as though it is implemented on the first die to the CPU(Schulz: Paragraph 45, he secondary IC die 14 may also include higher-level logical layers such as a PCI express layer 62, a digital protocol layer 64, and/or an HSSI analog layer 66. These may be understood to represent various functions or operations that the secondary IC die 14 may be capable of performing. In the particular example of FIG. 3, these functions represent operational capabilities of an HSSI transceiver. However, other functions may take the place of these logical layers when the secondary IC die 14 includes other circuitry, such as memory circuitry. For example, when the secondary IC die 14 includes memory, the other logical layers beyond the interface bridge 18 layers 56B and 58B may include random access memory (RAM) functions. When the IC die 14 includes a central processing unit (CPU), the higher-level logical layers may include CPU data-processing function).
Regarding claim 17, Schulz and Jabori disclose the method of claim 16, wherein the first die dynamically configures, at a given time, the number of utilized die-to-die interconnects(Jabori: Paragraph 12, dynamically controlling, managing and/or otherwise change a lane width (i.e., the number of lanes) between an upstream device and a downstream device in response to at least one power-related event associated with computer system).
Regarding claim 18, Schulz and Jabori disclose the method of claim 16, wherein the number of utilized die-to-die interconnects is dynamically configured based at least in part on: a current power mode or power state of the system; or a change in required system performance(Jabori: Paragraph 12, In other embodiments of the present invention, a lane width between one or more upstream and downstream devices is dynamically reduced in response to detecting a change in a power supply mode to computer system 12).
Regarding claim 19, Schulz and Jabori disclose the method of claim 16, wherein the method comprises providing, from the second die to the first die, information specifying used die-to-die interconnects; and wherein the first die dynamically configures the number of utilized die-to-die interconnects based at least in part on the provided information(Jabori: Paragraph 12, In yet another embodiment of the present invention, in response to detecting a decreased processing level of a particular device of system 12 (e.g., a device remaining idle for a predetermined period of time awaiting a processing task), a lane width between the subject downstream device and an upstream device is dynamically reduced to a predetermined or desired level).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/               Primary Examiner, Art Unit 2187